United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3560
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Dale Alan Grau

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 5, 2013
                            Filed: February 28, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      The district court1 found that Dale Grau had violated his supervised release
following his release from imprisonment on a federal identity-theft conviction. The

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
court thus revoked supervised release and imposed a revocation sentence consisting
of imprisonment and additional supervised release. Grau appeals, arguing that the
district court erred in finding that he violated his supervised release and that it
imposed an unreasonable revocation sentence.

       Upon careful review of the evidence presented by the government at the
revocation hearing, we conclude that the district court did not clearly err in finding
that the government met its burden of proving that Grau had violated his supervised
release, see United States v. Sistrunk, 612 F.3d 988, 991 (8th Cir. 2010) (standard of
review). We also conclude that the revocation sentence was not substantively
unreasonable, see United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per
curiam) (standard of review).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-